Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of Applicant’s “arguments/Remarks after Final rejection” filed on 5/13/2021 and the Applicant’s “Terminal Disclaimer” filed on 5/13/2021, which has been approved on 5/13/2021. 

Status of Claims
Claims 1-20 remain of examination, wherein claim 1 is an independent claim. 

Status of the Previous Rejections
The previous rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No16/046,575 (US-PG-pub 2018/0347067 A1, updated as claims 1-28 of US 10,889,912 B2) is withdrawn in view of the Applicant’s “arguments/Remarks after Final rejection” filed on 5/13/2021 and the Applicant’s “Terminal Disclaimer” filed on 5/13/2021, which has been approved on 5/13/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The reasons for allowance is listed as following:
v range from 2.0-3.5 m. However, the recorded reference(s) does not specify the reduced depression depth Svk, closed empty volume Vvcl, and depression density Nclm as recited in the instant claim (refer to the Applicant’s “132 declaration” filed 3/2/2021. Claims 2-20depend on claim 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734